--------------------------------------------------------------------------------

EXHIBIT 10.1
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”) is made effective as of the 31st
day of January 2015, (the “Effective Date”) by and between UNITED COMMUNITY
BANKS, INC. (the “Company”), and David Shearrow, an individual resident of Union
County, Georgia (the “Consultant”).
 
WHEREAS, the Company desires to obtain the services of the Consultant, and the
Consultant desires to accept such engagement and to perform such services, all
pursuant to the terms and conditions hereof;
 
NOW, THEREFORE, for and in consideration of such engagement of the Consultant by
the Company, the above premises, the mutual covenants hereinafter set forth, and
for other good and valuable consideration as set forth herein, the receipt and
legal sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           Engagement.  The Company hereby engages the Consultant, and the
Consultant hereby accepts such engagement, pursuant and subject to the terms and
conditions hereinafter set forth.
 
2.           Services and Duties.  At all times during the Term (as defined
below), the Consultant shall perform, on behalf of the Company, provide credit
and risk-related advice as requested from time to time by the Company’s
Executive Management (collectively, the “Services”).  The Company and the
Consultant agree that they reasonably anticipate that the level of services the
Consultant will perform under this Agreement will be no more than 15% of the
average level of services performed by the Consultant for the Company over the
six months preceding the effective date of this Agreement.
 
3.           Independent Contractor Status.  It is agreed that the Consultant
shall act as an independent contractor with respect to any and all of his
obligations hereunder, and not as an employee, agent or representative of the
Company.  Except as otherwise expressly provided herein, the Company shall have
no right to control the acts of the Consultant; and the Consultant shall have no
authority to act for or on behalf of the Company or to enter into any
obligations, contracts or agreements on behalf of the Company.
 
4.           Compensation.  Subject to the terms and conditions of this
Agreement, as full consideration for the Services, the Company has provided to
Consultant the consideration set forth in that certain Restricted Stock Unit
Award Agreement dated as of the date hereof.
 
5.           Taxes and Other Liabilities.  The Consultant understands that the
Company has no contractual or legal obligations to the Consultant regarding
employee liabilities or insurance, and the Company’s commitments and obligations
under this Agreement to the Consultant are limited solely to the payment of the
compensation set forth in Section 4 of this Agreement.  The Consultant agrees to
pay all taxes due on amounts paid to him under this Agreement, and is solely
responsible for timely remittance to appropriate authorities of all federal,
state and local taxes and charges incident to the payment of compensation for
services, and to the operation of the Consultant’s business.  Without
limitation, the parties hereto agree that the Company shall not be responsible
for any taxes, assessments or other fees incurred by or on behalf of the
Consultant, including but not limited to federal, state and local withholding
taxes.
 

1

 

 

 
6.           Term.  The engagement of the Consultant hereunder shall be
effective as the Effective Date, and shall continue until January 31, 2017 (the
“Term”).
 
7.           Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and, shall be (i) delivered
by hand, (ii) mailed by United States registered or certified mail, return
receipt requested, first class postage prepaid and properly addressed, or (iii)
sent by national overnight courier service, priority delivery, properly
addressed.  All such notices, requests, demands or other communications given in
accordance herewith shall be deemed to have been given and received (i) on the
date of receipt if delivered by hand, (ii) on the earlier of the date shown on
the receipt or three (3) business days after depositing with the United States
Postal Service if mailed by United States registered or certified mail, return
receipt requested, first class postage prepaid and properly addressed, or (iii)
on the next business day after depositing with a national overnight courier
service if sent by national overnight courier service, priority delivery,
properly addressed. All notices and other communications under this Agreement
shall be given to the parties hereto at the following addresses unless and until
notice of another or different address shall be given as provided herein:

          If to the Company:  United Community Banks, Inc.      
Attention:  Secretary
125 Highway 515 East
Blairsville, GA 30512
            If to the Consultant: David P. Shearrow       [Intentionally
omitted]  

 
8.             Miscellaneous.
 
8.1    Entire Agreement.  This Agreement, including all attachments, hereto,
embodies the entire agreement between, and the understanding of, the parties
hereto with respect to the subject matter hereof.  The parties hereto have not
relied upon any promises, representations, warranties, agreements, covenants or
undertakings, other than those expressly set forth or referred to herein.  This
Agreement supersedes all prior or contemporaneous negotiations, understandings
and agreements, whether written or oral, between the parties hereto with respect
to the subject matter contained herein.
 
8.2       Extensions, Modifications or Amendments.  No extension, modification
or amendment of this Agreement shall be binding upon a party hereto unless such
extension, modification or amendment is set forth in a written instrument, which
is executed and delivered by or on behalf of such party.
 

2

 

 

 
8.3      Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, beneficiaries,
successors and permitted assigns.  Neither this Agreement nor any right or
obligation of the parties is assignable by either party without the express
written consent of the other party.
 
8.4       Severability.  In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, and this Agreement shall
be construed as if such invalid, illegal or unenforceable provision were limited
or modified, consistent with its general intent, to the extent necessary so that
it shall be valid, legal and enforceable, or if it shall not be possible to so
limit or modify such invalid, illegal or unenforceable provision, this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein, and all other provisions hereof shall be and remain
unimpaired and in full force and effect.
 
8.5       Waiver.  The failure or delay of either party hereto at any time or
times to require performance of any provision of this Agreement shall in no
manner affect such party’s right to enforce that provision.  No single or
partial waiver by either party hereto of any condition of this Agreement, or the
breach of any term, agreement or covenant or the inaccuracy of any
representation or warranty of this Agreement, whether by conduct or otherwise,
in any one or more instances shall be construed or deemed to be a further or
continuing waiver of any such condition, breach or inaccuracy or a waiver of any
other condition, breach or inaccuracy.
 
8.6    Governing Law.  This Agreement, including, without limitation, the
obligations, rights and remedies of the parties hereto, and any and all claims
arising out of the relationship between the parties hereto, shall be governed by
and construed in accordance with the laws of the State of Georgia.
 
[Signature Page Follows]
 
 

3

 

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
caused this Agreement to be duly executed, as of the 27th day of January, 2015.

        COMPANY:           UNITED COMMUNITY BANKS, INC.        
 
By:/s/ Jimmy C. Tallent
    Jimmy C. Tallent     President and Chief Executive Officer          
CONSULTANT:           /s/ David P. Shearrow      David P. Shearrow  

 

4

 